848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert TREADWELL, Petitioner-Appellant,v.Pamela WITHROW, Superintendent, Michigan Dunes CorrectionalFacility, Respondent-Appellee.
No. 87-1842.
United States Court of Appeals, Sixth Circuit.
May 12, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and ALLAN R. EDGAR, District Judge.*

ORDER

2
This Michigan prisoner appeals the district court's judgment denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Petitioner challenges his jury conviction for first degree murder for which he received a life sentence.  In support of his petition, he claimed three constitutional errors:  prosecutorial misconduct, erroneous jury instructions, and ineffective assistance of counsel.  The district court determined that the record did not support petitioner's claims and rejected the application for writ of habeas corpus.


4
Upon review, we conclude that denial of the petition was proper.  Accordingly, the district court's judgment, filed August 18, 1987, is affirmed for the reasons stated by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Allan R. Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation